Exhibit 10.12

 

SUBORDINATED INSTALLMENT PROMISSORY NOTE

 

Cranford, New Jersey   

Dated: August 10, 2005

 

FOR VALUE RECEIVED, THE NEWARK GROUP, INC. (“Maker”) promises to pay to the
order of FREDERICK G. VON ZUBEN (“Payee”) the sum of Seven Million Eighty Seven
Thousand Five Hundred Dollars ($7,087,500) with the principal balance being due
in forty (40) equal principal and consecutive quarterly installments, together
with interest as calculated pursuant to Section 1 below, commencing on October
1, 2005 and continuing thereafter on the first day of the months of January,
April, July and October, subject to the following additional terms and
conditions:

 

1. Interest.—Maker promises to pay interest to Payee at the per annum rate of
the prime rate of interest as in effect from time to time as published in the
“Money Rates” column of The Wall Street Journal on the unpaid balance of the
principal sum of each quarterly principal installment payment date.

 

2. Place of Payment.—All payment of principal and interest owing hereon shall be
payable at the principal office of Maker, 20 Jackson Drive, Cranford, New
Jersey, or by check mailed to the address designated by Payee by written notice
to Maker or, if so requested by Payee, by wire transfer to an account designated
by Payee to Maker in writing from time to time.

 

3. Optional Prepayment.—Maker shall have the right to prepay one or more of the
installment payments in the inverse order of their maturities with interest to
the date of prepayment, without penalty and without liability for interest after
the date of prepayment with respect to the amount prepaid, except that no such
prepayment shall be made without the Payee’s consent during the taxable year of
the Payee within which this Note is delivered to the Payee.

 

4. Subordination.—Payee agrees, by his acceptance of this Note, that the payment
of principal and interest hereon is subject to the prior payment of all
indebtedness or obligations now owing or hereafter incurred by Maker or any of
its present or future subsidiaries to banking institutions, life insurance
companies, similar financial institutions, and subsidiaries or affiliates



--------------------------------------------------------------------------------

of the foregoing, and to Robert B. Lewis and Margaret McEwan Lewis (hereinafter
called “Senior Indebtedness”), as follows:

 

4.1 No amount shall be paid by Maker, and Payee shall not receive or accept any
amount in respect of the principal of, or interest on, this Note unless and
until such Senior Indebtedness shall have been paid in full—

 

4.1-1 if the making of any such payment on this Note would constitute an event
of default with respect to such Senior Indebtedness, or

 

4.1-2 during the continuance of any default in the payment of principal (whether
at the expressed maturity thereof or upon acceleration) or interest on any
Senior Indebtedness or any other default in the performance of any term or
condition contained in an agreement under which any Senior Indebtedness is
created or issued if the effect of such default is to cause, or permit the
holder of such Senior Indebtedness to cause, such Senior Indebtedness to become
due prior to its stated maturity.

 

If Payee shall receive any payment of principal or interest on this Note which,
under the provisions of this Section 4.1, he is not entitled to receive, Payee
will hold such payment in trust for the holders of Senior Indebtedness and will,
upon demand, forthwith turn over such payment to said holders, ratably according
to the aggregate amount remaining unpaid on account of the principal, premium
and interest on Senior Indebtedness owed by each such holder.

 

4.2 In the event of a distribution of assets of Maker pursuant to any
dissolution, winding up, liquidation, or reorganization of Maker, whether in
bankruptcy, insolvency, or receivership proceedings, or upon an assignment for
the benefit of creditors, or any other marshalling of the assets and liabilities
of Maker, or otherwise—

 

4.2-1 the holders of all Senior Indebtedness shall first be entitled to receive
payment in full of the principal, premium and interest thereon, before Payee
shall be entitled to receive any payment of principal or interest on this Note;

 

-2-



--------------------------------------------------------------------------------

4.2-2 any payment or distribution of assets of Maker of any kind or character
(other than the shares of stock of Maker, as reorganized or readjusted, or
securities of Maker or any other corporation provided for by a plan of
reorganization or adjustment the payment of which is subordinate to the payment
of all Senior Indebtedness which may be outstanding at such time) to which Payee
would be entitled except for the provisions of Section 4.2-1 shall be paid by
the liquidating trustee, or agent, or other person making such payment or
distribution directly to the holders of Senior Indebtedness, ratably according
to the aggregate amounts remaining unpaid on account of the principal, premium
and interest on Senior Indebtedness held by each such holder, to the extent
necessary to make payment in full of all Senior Indebtedness remaining unpaid;
and

 

4.2-3 in the event that, notwithstanding the foregoing, any payment or
distribution of assets of Maker, of any kind or character (other than shares of
stock of Maker as reorganized or readjusted, or securities of Maker or any other
corporation provided for by a plan of reorganization or readjustment of all
Senior Indebtedness which may be outstanding at such time) shall be received by
Payee before all Senior Indebtedness is paid in full, Payee will hold such
payment or distribution in trust for the holders of Senior Indebtedness and
will, upon demand, forthwith turn over such payment or distribution to said
holders, ratably according to the aggregate amounts remaining unpaid on account
of the principal, premium and interest on Senior Indebtedness held by each such
holder.

 

4.3 Payee further agrees, by acceptance of this Note, to execute upon request of
one or more holders of Senior Indebtedness, an agreement with such holder or
holders containing the subordination provisions herein contained. In the event
that Payee shall fail to take such action upon request, any officer of Maker
may, as attorney-in-fact for Payee, execute such subordination agreement on
behalf of Payee.

 

-3-



--------------------------------------------------------------------------------

4.4 Payee further agrees, by acceptance of this Note, that the holders of Senior
Indebtedness may, without the consent of or notice to Payee, without incurring
any responsibility to Payee and without impairing or releasing the obligations
of Payee—

 

4.4-1 change the manner, place or terms of payment, or change or extend the time
of payment of, or renew or alter Senior Indebtedness;

 

4.4-2 sell, exchange, release, or otherwise deal with any property by whomsoever
at any time pledged or mortgaged to secure Senior Indebtedness;

 

4.4-3 release anyone liable in any manner for the payment or collection of
Senior Indebtedness;

 

4.4-4 exercise or refrain from exercising any rights against Maker and others;
and

 

4.4-5 apply any sum by whomsoever paid or however realized to the Senior
Indebtedness.

 

5. Acceleration of Maturity.—Any default for thirty (30) days in the payment of
any quarterly installment of interest or principal shall cause all the remaining
installments to become immediately due and payable, provided that Payee may not
accelerate the due date of this Note unless Maker shall fail to pay such
interest or principal within thirty (30) days after Payee shall give written
notice of such nonpayment to Maker.

 

THE NEWARK GROUP, INC. By:   /s/    ROBERT H. MULLEN             Robert H.
Mullen, President

 

-4-